Exhibit 10.1

EXECUTION COPY

GUARANTEE AGREEMENT

This Guarantee Agreement (this “Guarantee”), dated as of August 18, 2006, by and
between Harbor Global Company Ltd., a Bermuda limited duration company (the
“Company”), and CIT Finance Investment bank, a company incorporated under the
laws of the Russian Federation (“Guarantor”). Capitalized terms used but not
defined herein shall have the respective meanings ascribed to them in the
Transaction Agreement (as defined herein).

WHEREAS, Isvias Trading Limited, which is a company incorporated under the laws
of the Republic of Cyprus and a majority-owned subsidiary of Guarantor
(“Buyer”), and Namredips Ltd., which is a Bermuda company and a wholly owned
subsidiary of Buyer (“Newco”); and

WHEREAS, the Company, Buyer and Newco have entered into an Agreement and Plan of
Amalgamation (the “Transaction Agreement”) simultaneously with the execution and
delivery of this Guarantee; and

WHEREAS, the Company and Newco have entered into an Amalgamation Agreement (the
“Bermuda Amalgamation Agreement”) simultaneously with the execution and delivery
of this Guarantee; and

WHEREAS, as an inducement to the Company to enter into the Transaction Agreement
and the Bermuda Amalgamation Agreement, Guarantor has agreed to execute and
deliver this Guarantee to and in the favor of the Covered Group (as defined
herein).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and Guarantor hereby agree as follows:

1. Guarantor hereby unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, for the benefit of the Company, Calypso, the
officers, directors, employees, managers and members of the Company, any of the
Company’s Subsidiaries and Calypso, and such parties’ successors and assigns
(collectively, the “Covered Group”), the performance of all obligations of
Buyer, Newco, the Amalgamated Company and their successors and assigns in
connection with the Transaction Agreement, the Bermuda Amalgamation Agreement
and all agreements and transactions contemplated by the Transaction Agreement
and the Bermuda Amalgamation Agreement, including without limitation Buyer’s
obligation to deposit with the escrow agent funds sufficient in amount to
satisfy Buyer’s obligations pursuant to the Escrow Agreement and Articles II and
III of the Transaction Agreement, Buyer’s obligation to pay the Post-Closing
Expenditures at Closing, Buyer’s, Newco’s and the Amalgamated Company’s
obligations under Section 7.4 of the Transaction Agreement and Buyer’s, Newco’s
and the Amalgamated Company’s obligations to pay fees, costs and expenses as
provided by the Transaction Agreement (the “Obligations”). Guarantor agrees

 

1



--------------------------------------------------------------------------------

that its obligations hereunder are absolute and unconditional, except that the
obligations of Guarantor hereunder are subject to the provisions of Section 4
hereof and Guarantor shall be entitled to assert any defenses that Buyer, Newco
or the Amalgamated Company may validly assert with respect to the Obligations.

2. Guarantor covenants that this Guarantee will not be discharged except by
complete performance of the Obligations. Notwithstanding anything herein that
may be to the contrary, including the last sentence of Section 1 hereof, this
Guarantee shall not be affected by, and shall remain in full force and effect
notwithstanding, any bankruptcy, insolvency, liquidation, or reorganization of
Buyer, Newco, Amalgamated Company, Guarantor or any of their successors or
assigns.

3. Guarantor agrees to pay, on demand, and to save the Covered Group harmless
against liability for, any and all costs and expenses (including reasonable fees
and disbursements of counsel) incurred or expended by the Covered Group in
connection with the enforcement or preservation of any rights under this
Guarantee.

4. Notwithstanding any other provision of this Guaranty, with respect to a Claim
(as defined in the Policy (as defined below)), Guarantor shall not be obligated
to make any payment under this Guarantee to the applicable Person within the
Covered Group until such Person gives the Insurer (as defined in the Policy)
notice of such Claim pursuant to and in accordance with the terms of the Policy.
As a condition to any payment under this Guaranty by Guarantor for such a Claim,
the applicable Person within the Covered Group shall, to the extent it receives
payment from Guarantor for such Claim, (a) pay to Guarantor proceeds received by
such Person from the Insurer pursuant to the Policy for such Claim up to an
amount equal to the amount paid by Guarantor to such Person pursuant to this
Guaranty for such Claim, which obligation of such Person to so pay Guarantor
shall be pursuant to a document or instrument reasonably acceptable to such
Person and Guarantor and (b) execute and deliver or cause to be executed and
delivered any and all such further documents and instruments, and shall take or
cause to be taken such actions, as Guarantor may reasonably request for purposes
of attempting to obtain payment from the Insurer for such Claim, in each case,
at the cost and expense of Guarantor. For purposes of this Section 4, “Policy”
shall mean the Financial Services Liability Policy, Policy Number ELU090987 with
Indian Harbor Insurance Company.

5. Guarantor hereby represents and warrants to the Covered Group as follows:

(a) Guarantor is a corporation or company duly organized, validly existing and
in good standing under the laws of the Russian Federation. Guarantor has the
necessary power and authority to own and operate its properties and assets and
to carry on its business as currently conducted.

 

2



--------------------------------------------------------------------------------

(b) Guarantor has all requisite legal power and authority to execute and deliver
this Guarantee and carry out and perform its obligations hereunder. This
Guarantee has been duly authorized by the appropriate governing bodies of
Guarantor and constitutes the valid and binding obligation of Guarantor,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, moratorium, reorganization or other laws
or equitable principles relating to or affecting creditors’ rights generally.

(c) All action on the part of Guarantor necessary to authorize the execution,
delivery and performance of this Guarantee has been taken.

(d) Neither the execution and delivery of this Guarantee nor the performance by
Guarantor of its obligations hereunder will (i) conflict with or result in any
breach of any provision of the governing or organizational documents of
Guarantor; (ii) result in a violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default, or give rise to any
right of termination, cancellation or acceleration or obligation, or loss of
benefits under any of the terms, conditions or provisions of any note, charge,
mortgage, letter of credit, other evidence of indebtedness, guarantee, license,
lease or agreement or similar instrument or obligation which Guarantor is a
party or by which any of its assets or properties may be bound; or (iii) violate
any order, injunction, decree, statute, rule or regulation of any Governmental
Entity to which Guarantor is subject.

(e) No filing or registration with, notification to, or authorization, consent
or approval of, any Governmental Entity is required in connection with the
execution and delivery of this Guarantee by Guarantor or the performance by
Guarantor of its obligations hereunder.

6. Guarantor hereby consents to any and all amendments to the Transaction
Agreement, the Bermuda Amalgamation Agreement or any agreements contemplated
thereby that may be entered into or effected after the execution and delivery of
this Guarantee but prior to the Effective Time, and any such amendments shall
not change, reduce or diminish in any way Guarantor’s obligations hereunder.

7. This Guarantee shall be binding upon Guarantor and its successors and assigns
and shall inure to the benefit of the Covered Group and their successors and
assigns. Persons and entities included within the Covered Group not expressly
party to this Guarantee are intended third party beneficiaries of this
Guarantee.

8. This Guarantee shall be governed by and construed in accordance with the laws
of the State of New York without giving effect to principles of conflicts of
laws thereof that would require the application of any other law. If the choice
of law in the foregoing sentence is found to be unenforceable for any reason,
then in no case shall this Guarantee be governed by, construed under or
interpreted in accordance with the laws of the Russian Federation.

 

3



--------------------------------------------------------------------------------

9. Any dispute, controversy or claim arising out of or relating to this
Guarantee, or the breach, termination or validity of this Guarantee, shall be
finally settled by arbitration in accordance with the International Arbitration
Rules of the American Arbitration Association (“AAA”) then in effect, except as
modified herein. The place of arbitration shall be New York, New York. If there
are two parties to the arbitration (which, for these purposes, Guarantor and its
affiliates shall be considered one party), there shall be three neutral and
impartial arbitrators, of whom each party shall appoint one within 30 days of
the receipt by the respondent of the demand for arbitration. The two arbitrators
so appointed shall select the chair of the arbitral tribunal within 30 days of
the appointment of the second arbitrator. If there are more than two parties to
the arbitration (which, for these purposes, Guarantor and its affiliates shall
be considered one party), the parties shall have 30 days from receipt by
respondent(s) of a copy of the demand for arbitration to agree on a panel of
three arbitrators. If any arbitrator is not appointed within the time limit
provided herein, such arbitrator shall be appointed by the AAA in accordance
with a listing, striking and ranking procedure, with each party having a limited
number of strikes, excluding strikes for cause. In rendering an award, the
arbitral tribunal shall be required to follow the laws of the State of New York.
Any arbitration proceedings, decision or award rendered hereunder and the
validity, effect and interpretation of this arbitration agreement shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq. The award shall be
in writing and shall state the findings of fact and conclusions of law on which
it is based. The arbitration award shall include an assessment of the costs of
the arbitration (including the fees and expenses of the AAA, the arbitrator(s)
and any expert witnesses, and the reasonable attorneys’ fees of the prevailing
party or parties) against the non-prevailing party or parties. The award shall
be final and binding upon the parties and shall be the sole and exclusive remedy
between the parties regarding any claims, counterclaims, issues or accounting
presented to the arbitrator(s). Judgment upon the award may be entered in any
court having jurisdiction. Any costs or fees (including attorneys’ fees and
expenses) incident to enforcing the award shall be charged against the party
resisting such enforcement. By agreeing to arbitration, the parties do not
intend to deprive any court of its jurisdiction to issue a pre-arbitral
injunction, pre-arbitral attachment, or other order in aid of arbitration
proceedings and the enforcement of any award. Without prejudice to such
provisional remedies as may be available under the jurisdiction of a court, the
arbitral tribunal shall have full authority to grant provisional remedies and to
direct the parties to request that any court modify or vacate any temporary or
preliminary relief issued by such court, and to award damages for the failure of
any party to respect the arbitral tribunal’s orders to that effect. The Company
and Guarantor submit to the jurisdiction of the federal and state courts in the
City of New York, State of New York, United States of America (the “New York
Courts”) for the purpose of an order to compel arbitration, for preliminary
relief in aid of arbitration or for a preliminary injunction to maintain the
status quo or prevent irreparable harm prior to the appointment of the
arbitrators, and to the non-exclusive jurisdiction of the New York Courts for
the enforcement of any award issued hereunder. The Company and Guarantor each
irrevocably agrees that all process in any such proceedings in any New York
Court may be effected by sending to it a copy thereof (a) by registered or
certified mail (or any substantially similar form of mail, including a form of
mail in the intended recipient’s jurisdiction that would most closely
approximate such form of mail), postage prepaid, (b) by confirmed delivery by a
standard courier or (c) by facsimile transmission if such party confirms receipt
of such transmission in writing, in each case, at its address or facsimile
number, as applicable, set forth below or at such other address or facsimile
number, as applicable, of which the other party hereto

 

4



--------------------------------------------------------------------------------

shall have been notified pursuant thereto, such service being hereby
acknowledged by the parties to this Guarantee to be effective and binding
service in every request. The Company and Guarantor each irrevocably waives, to
the fullest extent it may effectively do so, any objection, including any
objection to the laying of venue or based on the grounds of forum non conveniens
or any right of jurisdiction on account of the place of residence or domicile
which it may now or hereafter have to the bringing of any such action or
proceeding in any New York Court. Nothing herein shall affect the right to serve
process in any other manner permitted by applicable law. For purposes of sending
copies of process pursuant to this section, the following addresses and
facsimile numbers shall apply (subject to the changing of such addresses or
facsimile numbers pursuant to this section):

If to Guarantor, to:

CIT Finance Investment bank

38/4 Nevsky prospect, 191011, St.-Petersburg,

Russia

Fax: 7 (812) 332-3295

Attention: Kuracheva N.V., Gerkusov D. M.

with a copy to:

Clifford Chance LLP

31 West 52nd Street

New York, New York 10019

U.S.A.

Fax: (212) 878-8375

Attention: Richard D. Pritz

If to the Company, to:

Harbor Global Company Ltd.

One Faneuil Hall Marketplace

Boston, Massachusetts 02109

U.S.A.

Fax: (617) 249-0219

Attention: Stephen G. Kasnet

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Beacon Street, 31st Floor

Boston, Massachusetts 02108

U.S.A.

Fax: (617) 573-4822

Attention: Louis A. Goodman

[Signature Page To Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and Guarantor have caused this Guarantee
to be executed on its behalf by its officer thereunto duly authorized, as of the
date first set forth above.

 

CIT FINANCE INVESTMENT BANK By:   /s/ N. Kuracheva  

Name: N. Kuracheva

Title: Executive Director

 

HARBOR GLOBAL COMPANY LTD. By:   /s/ Stephen G. Kasnet  

Name: Stephen G. Kasnet

Title: President and CEO